Title: To Benjamin Franklin from Landais, 13 January 1780
From: Landais, Pierre
To: Franklin, Benjamin


Please Your Excellency
Paris January 13th 1780.
I Received your letter of the 10th Inst, which you did me the honour to write to me the Same day, I am very Sorry that I cannot have Sooner than next week, those extracts which I beg of your Excellency by my letter of the 9 Inst; but Since Your business require to postpone till that time, I will be Satisfy’d of that new favour.
According to your Order I have Perus’d the memoirs from the Swedish Ambassador relating the two Ships of his Nation &ca.
I have had the Honour to aquaint Your Exy, in time, of the Event and Circumstances of them; & Sent the Copy of theirs papers, delivered to me by the two Captains, & quoted those that were wanted for to justify that they were Swedish property, to Mr Shweighauser agent at Nantes.
More over at my arrival here, I told You I had brought with me only few Clothes, and the papers relating my justification, thinking one of those being Certify’d by all the officers of the Alliance, would be suffitient to Clear me of the charge laid against me, of what had been wrote to your Excy by the french Minister about the Engagement of the 23d Sepr: & as disobedience of Orders, I think I was not under Capn Jones orders by Your own, and as I have Show’d You, for the good of the Cause I Submited to be So (Except to go onboard his Ship where I had been insulted) if he would have gave me writing orders for to Justify my Self before Your Excellency: and you may juge by Mr de Cottineau’s letter of the 15th Novr Last to Mr Ray de Chaumon, which you have in your hands, if I had not been, by a Storm, parted from the rest of the Ships, and had follow’d the Bon Homme Richard, I would have been disobedient to you, farther if in going in the bay of Buigburg Without Pilot, or any where else, I had lost the frigate, and anything hapened to your Excellency in the Same time, I would have had nothing to justify my Conduct with, before Congress. When Mr Ray de Chaumont told me Capn Jones had took the Command of the Alliance, I beg’d of a favour Your Excellency would order my trunks to be put ashore, for I could not write to Capn Jones in the present Circumstances, and they could not be took out of the Ship without his Consent.
When I left the Ship, I thought I would be back in two weeks time, and when I went to passy the acusations were not arrived yet, you told me to go their again next monday what I did, you told me then I was accused of disobedience of orders, of having fired upon the B.H. Richard, of having not been to his assistance as Soon as possible, and of not having been to take the fleet, Your Excellency has told me Since t’was by a letter from the French Minister I was charged, that you began the enquiry of my Conduct (I desire you would be So good to do me the favour of letting me have the Copy of the Said letter, that I may justify my Self before Monsieur de Sartine, Since Mr. de Chaumont has told me he had not Showd him all my papers as I did hop he would do) and that it was Sometime after, you had receiv’d the accusations against me from Capt Jones: You have been Sick and have had your minister’s occupations so, that the affair I am come for, is not finished yet to be examined.
It is out of my Power now, destitute of the Ship’s papers, to give any Observations on the Swedish vessels but the followings, that my reputation and Caracter are again unjustly impeached: that the two Swedish Capts were at the same table where Monsieur Le Marquis de lafayette the others Gentlemen and my Self were, and had both a bed made in the Cabin that those of the Crew that were on board were fed as my own Crew, they were put by themselves in a petition [partition?], for two reasons, one for to have nothing to do with the Ranglers, the other for to not be plundered badly use by Some illnatur’d fellow, between deck; that I never heard any Complains from the Capts. or the Crews, which last willingly, out of the good treatment they met with, helpt to work the Ship several times: as to the validity of the Capture of the two Ships I was doubtful, in Consequence I Spoke of it to Mr. Le Marquis de lafayette, and desired he would and Several others Gentlemen Comme in the Ships Cabin, from where I Sent for my officers, delivered to them the Vessels papers to be Examined, and ask’d their Opinion, every one Said they were at least partly English property, and they give it to me in writing. (I told you at my arrival here Mr Le Ms de lafayette might told you what passed then) I would have gone to pay my respects to Mr. Le Marquis on all other Occasion, & beg he would tell you my Conduct in regard of the two vessels, but I have delly’d Seing him till now, thinking I would be justify’d before this time, thinking it wanted nothing but your looking into this affair for to perceive de falshood of the accusations laid against me.
In the Begining of the memoirs you may See the aspersions laid against me in it, which are as false as all the rest. Viz Extract le pillage Commis par un soit disant ameriquain, quoi qu’originairement françois, nomme, Londy, qui muni de lettres de marque des Etats unis, attaqua &c. Your Excellency know by the Commission of Captain of man of war in the American Service, and by the act of naturalisation of the State of machasuset bay that I had the honour to Show you the fist Day of the Enquiry that I had a right to visit all Ships, and when they had not the necessary papers, to prouve their neutrality, to Carry them in a Port to be examined; as plundering of them, I never did the acused(?) I am Sorry I cannot give you better information on that Subject.
I Beg as a favour you would write me the reception of this letter and the memoir inclosed, by the Bearer.
I am With Respect Your Excellency Most Obedient & Most humble Servant
P. Landais
His Excellency Bn Franklin Minister Plenipotentary of the united States of America.
 Notation: P. Landais Jan 13. 1780